Title: To Thomas Jefferson from Pseudonym: "A True American Though a Youth", 31 July 1806
From: Pseudonym: “A True American Though a Youth”
To: Jefferson, Thomas


                        
                            Sir.
                            
                            
                                31 July 1806
                            
                        
                        It is A Boy of 15 years old Address to you the following lines. I feel A Strong regard for my Country’s
                            welfair.
                        I think if I had  A been Presendent at the time them opposen seet? of People (I allude to the Brittish) appeard before Newyork I should A been for rasing all the Naval force in the United States and opposed thire proceedings. My
                            Father is an Englishman Born. ever since I had any knowledge of Nation affaires I dispised them tirents as there are. I often read of the American War. I fear they Never will
                            Come hear Again. I think if they Should I take up armes boy  as I am in my
                            Countrys Defence If every one was as true to thier Country as me I think the Contest last war would not of been of so
                            long Duration. Conquer or Die is my Wach Word
                        
                            A True American Though a Youth.
                        
                        
                            
                                Huza to the Constetuon
                            
                                Huza to the Repubeck
                            
                                Huza Frredom Independence
                            
                                Huza to all America.
                            PS. Sir Excuse the spelling.
                        
                    